William R. Sieg v. Commissioner. Harry L. Mathers and Winifred Mathers v. Commissioner.Sieg v. CommissionerDocket Nos. 303-69 SC, 1952-69 SC.United States Tax CourtT.C. Memo 1969-210; 1969 Tax Ct. Memo LEXIS 86; 28 T.C.M. (CCH) 1110; T.C.M. (RIA) 69210; October 9, 1969, Filed Robert G. MacAlister, Grant Bldg., Pettsburgh, Pa., and William C. McClure, for the petitioner in Docket No. 303-69 SC. Jay Harris Feldstein, Law & Fin. Bldg., Pittsburgh, Pa., for the petitioners in Docket No. 1952-69 SC. Gary L. Stansbery, for the respondent.  DAWSONMemorandum Findings of Fact and Opinion DAWSON, Judge: In these consolidated cases respondent determined the following Federal income tax deficiencies against the petitioners: PetitionerYearDeficiencyWilliam R. Sieg1966$114.00Harry L. Mathers and Winifred Mathers1966113.92The only issue for decision is whether William*87  R. Sieg or the Mathers provided more than half of the total support of Darlene Sieg during the year 1966 for dependency deduction purposes under section 151, Internal Revenue Code of 1954. Some of the facts are stipulated and are found accordingly. William R. Sieg was a resident of Pittsburgh, Pennsylvania, at the time he filed his petition herein. He filed his individual Federal income tax return for 1966 with the district director of internal revenue at Pittsburgh. On the return he claimed a dependency exemption for his daughter, Darlene. Harry L. and Winifred Mathers are husband and wife who resided in Monongahela, Pennsylvania, at the time they filed their petition herein. For the year 1966 they filed a joint Federal income tax return with the district director of internal revenue at 1111 Pittsburgh. They also claimed on their return a dependency exemption for Darlene, the daughter of Winifred. During the year 1966 Darlene, who was then 16 years of age, was in the custody of her mother and lived in the Mathers' home. Both the Mathers and William Sieg contributed to the support of Darlene in 1966. The total amount of her support in that year*88  was at least $1,180. William Sieg provided $530, and the Mathers provided $650. Section 151 of the Internal Revenue Code of 1954 allows as a deduction an exemption of $600 for each dependent, and a daughter qualifies as a dependent under section 152. The deduction for the exemption is allowed to the taxpayer who provides more than half of the dependent's support during the taxable year in question. On this record, after hearing the testimony of William Sieg and Winifred Mathers, we conclude and hold that the Mathers provided more than half of Darlene's support in 1966. Accordingly, Decision will be entered for the respondent in Docket No. 303-69 SC. Decision will be entered for the petitioners in Docket No. 1952-69 SC.